Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	

	Claim 1, line 32:		delete “an exterior surface”

					insert “the exterior surface”

	Claim 12, line 30:		delete “an exterior surface”

					insert “the exterior surface”


Rejoinder
Claims 1 and 4-23 are allowable.  Claims 14, 16, and 17 previously withdrawn from consideration as a result of a restriction requirement, now require all the limitations of an allowable claim.  Claims 1 and 12 have been amended above.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the various recited species and subspecies, as set forth in the Office action mailed on July 1, 2020, is hereby withdrawn and claims 14, 16, and 17 are hereby rejoined 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest pieces of prior art are US Pub No. 2017/0347736 Penner et al. and US Pub No. 2017/0273390 Maloney.  The current claims are distinguished from Penner and Maloney at least because neither Penner nor Maloney, alone or in combination, teach, suggest, or disclose a protective component for use with a helmet or other headwear wherein a first portion of at least one intermediate tender is positioned on an interior surface of a liner or shell while a second portion of the at least one intermediate tender is positioned on an exterior surface of the liner or shell as required by the currently amended claims.  The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and improper hindsight reasoning.  Dependent claims are allowable at least by virtue of their dependencies on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732